DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 30 - 35, 36, and 38 - 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nimkar et al. (US 2009/0204052 A1), in view of Farnan et al. (US 2011/0196190 A1), hereinafter Farnan.

	Regarding claim 30, Nimkar teaches a hemodialysis catheter (Figs. 1 and 25; Abstract and Paragraph 3) comprising an elongated body extending along a longitudinal axes (element 102; Paragraphs 19 and 60); a first distal end region extending from the elongated body, the first distal end region terminating in a first tip, and a second distal end region extending from the elongated body, the second distal end region terminating in a second tip (elements 110a, 110b, 116a, 116b; Paragraph 60).
	Nimkar also discloses wherein the second distal end region is separated from the first distal end region along a median plane, the longitudinal axis lies in the medial plane and a transverse plane orthogonal to the median plane (See Fig. 25 in which a tip is diverging in a butterfly-like manner), and the first distal end region and the second distal end region are designed to diverge from the transverse at equal and directionally opposite angles without forming a gap along the median plane (Paragraph 94 acknowledges the interchangeability between different split tip configurations, as such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the tips of the catheter in Fig. 1 may also be made to split in the manner shown in Fig. 25).
	Further, Nimkar teaches the catheter being fully flexible and also being made of the same material as Applicant (Paragraph 26 of Nimkar cites polyurethane and silicone in the same 
	Nimkar does explicitly teach the first tip including an inner groove and an outer groove to form a corrugated first tip edge surrounding the first tip opening; and the second tip including an inner groove and an outer groove to form a corrugated second tip edge surrounding a second tip opening.
	In the same field of endeavor, Farnan teaches a cannula for insertion into tissue (Fig. 7; Abstract). Said cannula further comprises at least two grooves (four total) merging into a first tip edge (Fig. 7, elements 183 and 193; Paragraphs 63 and 64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second tips of Nimkar to include at least two grooves merging into one of said respective first or second tip edge. Doing so would predictably allow fluid to flow through the tip openings and the grooves. It would have been obvious to do so to permit continuous flow in the event of a partial or complete blockage of the distal tip openings, as recognized by Farnan (Paragraph 63).

	However, it would have been obvious to a person of ordinary skill in the art before the effective filling date when modifying the tips of Nimkar with the grooves of Farnan to try any number of groove positioning arranged circumferentially around the opening edge of the tips, including said arrangement of an inner groove provided along said splitting plane and an outer groove provided remotely to said splitting plane. In fact, Farnan acknowledges that the spacing arrangement shown in Fig. 7 can be readily changed (Paragraph 64).
	It would have been obvious to one of ordinary skill in the art to modify the circumferential position of the grooves as there are a finite number of positions that the grooves can be placed while still being in contact with the tip edge. Furthermore, the circumferential position of the grooves relative to the tip opening would not affect the fundamental purpose of said grooves to allow for flow in the event of a blockage (e.g. the catheter shown in Fig. 7 of Farnan could be rotated around its longitudinal axis without affecting its function). See MPEP § 2143 (E).

	Regarding claim 31, the combination of Nimkar and Farnan substantially disclose the invention as claimed. Nimkar further teaches said first inner side partially contacting said second inner side (Fig. 1 shows the inner sides of the tips contacting one another around element 124; Also see Figs. 20 and 25).

	However, as previously stated, it would have been obvious to a person of ordinary skill in the art before the effective filling date when modifying the tips of Nimkar with the grooves of Farnan to try any number of groove positioning arranged circumferentially around the opening edge of the tips, including said arrangement of a first inner groove extending along a first inner side of said first distal end region, and a second inner groove extending along a second inner side of said second distal end region. Farnan additionally acknowledges that the spacing arrangement shown in Fig. 7 can be readily changed (Paragraph 64).
	It would have been obvious to one of ordinary skill in the art to modify the circumferential position of the grooves as there are a finite number of positions that the grooves can be placed while still being in contact with the tip edge. Furthermore, the circumferential position of the grooves relative to the tip opening would not affect the fundamental purpose of said grooves to allow for flow in the event of a blockage (e.g. the catheter shown in Fig. 7 of Farnan could be rotated around its longitudinal axis without affecting its function; also see annotated Fig. 2B below). See MPEP § 2143 (E).

	Regarding claim 32, the combination of Nimkar and Farnan substantially disclose the invention as claimed. In an alternate embodiment, Farnan further teaches said inner groove of each of said first and second tips opposes said respective outer groove of each of said first and second tips


	Regarding claim 33, the combination of Nimkar and Farnan substantially disclose the invention as claimed.
	Farnan further teaches that the length and width of the grooves may be changed to affect flow rate and the ability to avoid restrictions of flow (Paragraph 64). Therefore, the length of the grooves is disclosed to be a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination of Nimkar and Farnan to comprise said inner grooves having a length greater than the length of said outer grooves as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


	Farnan further teaches that the length and width of the grooves may be changed to affect flow rate and the ability to avoid restrictions of flow (Paragraph 64). Therefore, the length and width of the grooves are disclosed to be a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination of Nimkar and Farnan to make said grooves have a length of at least 2 mm and a width of at least 1 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 35, the combination of Nimkar and Farnan substantially disclose the invention as claimed.
	Nimkar further teaches the introduction of an angle between lumens of a split tip catheter reduces the likelihood of access recirculation (Paragraphs 7 and 9). Therefore, the angle between said first and second end regions is disclosed to be a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination of Nimkar and Farnan to make the total diverging angle between the first and second end regions greater than 20o as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 36, the combination of Nimkar and Farnan substantially disclose the invention as claimed. They do not explicitly teach wherein the first of said inner groove provided on said first distal end region is convergent with a second of said inner groove provided on said second distal end region, when said first and second distal end regions are forced into alignment with said longitudinal axis.
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second tips of Nimkar to comprise the grooves as taught by Farnan. Doing so would predictably allow fluid to flow through the tip openings and the grooves. It would have been obvious to do so to permit continuous flow in the event of a partial or complete blockage of the distal tip openings, as recognized by Farnan (Paragraph 63).
	Also as previously stated, it would have been obvious to a person of ordinary skill in the art before the effective filling date when modifying the tips of Nimkar with the grooves of Farnan to try any number of groove positioning arranged circumferentially around the opening edge of the tips, including said arrangement of the first of said inner groove provided on said first distal end region is convergent with a second of said inner groove provided on said second distal end region, when said first and second distal end regions are forced into alignment with said longitudinal axis. Farnan additionally acknowledges that the spacing arrangement shown in Fig. 7 can be readily changed (Paragraph 64).

	Furthermore, doing so would require only routine skill in the art as it would have been an obvious matter of design choice to make the different circumferential positions of the grooves as whatever was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

	Regarding claim 38, the combination of Nimkar and Farnan substantially disclose the invention as claimed. They do not explicitly teach wherein said at least two grooves of said first distal end region and said at least two grooves of said second distal region are rotationally symmetric with each other relative to said longitudinal axis.
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second tips of Nimkar to comprise the grooves as taught by Farnan. Doing so would predictably allow fluid to flow through the tip openings and the grooves. It would have been obvious to do so to 
	Also as previously stated, it would have been obvious to a person of ordinary skill in the art before the effective filling date when modifying the tips of Nimkar with the grooves of Farnan to try any number of groove positioning arranged circumferentially around the opening edge of the tips, including said arrangement of said at least two grooves on said first distal end region and said at least two grooves of said second distal end regions are rotationally symmetric with each other relative to said longitudinal axis. Farnan additionally acknowledges that the spacing arrangement shown in Fig. 7 can be readily changed (Paragraph 64).
	It would have been obvious to one of ordinary skill in the art to modify the circumferential position of the grooves as there are a finite number of positions that the grooves can be placed while still being in contact with the tip edge. Furthermore, the circumferential position of the grooves relative to the tip opening would not affect the fundamental purpose of said grooves to allow for flow in the event of a blockage (e.g. the catheter shown in Fig. 7 of Farnan could be rotated around its longitudinal axis without affecting its function; also see annotated Fig. 2B below). See MPEP § 2143 (E).
	Furthermore, doing so would require only routine skill in the art as it would have been an obvious matter of design choice to make the different circumferential positions of the grooves as whatever was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.



	Regarding claim 40, the combination of Nimkar and Farnan substantially disclose the invention as claimed. Farnan further teaches wherein each groove is in the form of a straight slit (Fig. 7, elements 183).
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second tips of Nimkar to comprise the grooves as taught by Farnan, including the slit shape. Doing so would predictably allow fluid to flow through the tip openings and the grooves. It would have been obvious to do so to permit continuous flow in the event of a partial or complete blockage of the distal tip openings, as recognized by Farnan (Paragraph 63).

	Regarding claim 41, the combination of Nimkar and Farnan substantially disclose the invention as claimed. Farnan further teaches said inner and outer groove in each of said first and second tips being positioned 180 degrees circumferentially from each other (Fig. 7).
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second tips of Nimkar to comprise the grooves as taught by Farnan, including the positioning of the slits. Doing so would predictably allow fluid to flow through the tip openings and the grooves. It 

	Regarding claim 42, the combination of Nimkar and Farnan substantially disclose the invention as claimed. They do not teach wherein each of said first and second distal end regions has a protrusion length in the range of between 5 mm and 35 mm.
	Farnan further teaches that the length and width of the grooves may be changed to affect flow rate and the ability to avoid restrictions of flow (Paragraph 64). Furthermore, changing the length and width of the grooves inherently changes the length and width of the adjacent protrusions. Therefore, the length of the grooves, and thus the length of the protrusions, is disclosed to be a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination of Nimkar and Farnan to make said protrusions have a length in a range of between 5 mm and 35 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 43, the combination of Nimkar and Farnan substantially disclose the invention as claimed. Nimkar further teaches a curved outer surface and a flat inner surface merging together (Figs. 20 and 25 show flexible D shaped catheter tips which are capable of merging together; Paragraphs 60; Paragraph 93 indicates how the third lumen has been split off 
	They do not explicitly disclose said flat inner surface and said curved outer surface merging into a corrugated form comprising said at least two grooves.
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second tips of Nimkar to comprise the grooves as taught by Farnan. Doing so would predictably allow fluid to flow through the tip openings and the grooves. It would have been obvious to do so to permit continuous flow in the event of a partial or complete blockage of the distal tip openings, as recognized by Farnan (Paragraph 63).
	As previously stated, since Nimkar teaches a curved outer surface and a flat inner surface merging together (Figs. 20 and 25; Paragraphs 60, 88, and 93), it would have been obvious to a person of ordinary skill in the art before the effective filling date that the combination of Nimkar and Farnan teaches said flat inner surface and said curved outer surface merging into a corrugated form comprising said at least two grooves.
	Further, given that the combination of Nimkar and Farnan disclose all the structure of the invention as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of Nimkar and Farnan would behave in the same manner as the claimed invention when positioned in the body such that the curved outer surface is fully covered and said flat inner surface is at least partially uncovered, or when said curved outer surface is at least partially uncovered and said flat inner surface is fully covered. See MPEP § 2114(II).

	Regarding claim 44, the combination of Nimkar and Farnan substantially disclose the invention as claimed. Nimkar further teaches the fluid passage holes are optional (Fig. 1, elements 112a and 112b; Paragraph 60; Also see Fig. 25 which does not have side holes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nimkar and Farnan to remove the exit ports (Fig. 1, elements 112a and 112b) taught by Nimkar. Doing so would predictably seal the tubular wall such that fluid can only pass through said first and or second tip openings and/or one or more of said at least two grooves. It would have been obvious to a person of ordinary skill in the art before the effective filling date to do so to prevent access recirculation (Paragraph 7 of Nimkar teaches preventing access recirculation is beneficial and Paragraph 60 indicates the side holes as being optional).
	Furthermore, removing said exit ports should they not be desired would require only routine skill in the art since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See MPEP § 2144(II) (A).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Nimkar in view of Farnan as applied to claim 30 above, and further in view of Florescu (US 2013/0324964 A1).

Regarding claim 37, the combination of Nimkar and Farnan substantially disclose the invention as claimed.

In the same field of endeavor Florescu teaches a split tip catheter (Abstract) in which a first inner groove provided on a first distal end region is fully separated from a second inner groove provided on a second distal end region (Fig. 7 shows two tips with discrete grooves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Nimkar and Farnan to ensure the first of said inner groove provided on said first distal end region is fully separated from a second inner groove provided on said second distal end region. Doing so would predictably allow fluid to flow through the tip openings and the grooves. Furthermore, keeping the grooves separate from one another would reduce the likelihood of access recirculation (Paragraph 7 of Nimkar teaches preventing access recirculation is beneficial).
	
Response to Arguments
Applicant’s arguments, see Pages 6 - 7 of Applicant’s Remarks, filed 1/28/2021, with respect to the rejection(s) of claim(s) 30 - 34, 36m bad 38 - 43 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nimkar, with Farnan retained as a teaching reference over which Applicant’s invention is deemed unpatentable. Florescu is also maintained as a teaching reference in regards to claim 37.

As such, Nimkar is now relied upon to teach claim 30 as Nimkar and Farnan teaches a catheter device with all the claimed structure as Applicant which is also capable of behaving in the manner as claimed. Further, Fig. 25 of Nimkar more explicitly suggests the disclosed catheter is capable of the same butterfly/scissor motion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781